 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
 3   MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 4   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 5   1785 East Sahara, Suite 325
     Las Vegas, Nevada 89104
 6
     Tel: (702) 625-3893
 7   Fax: (702) 625-3893
     E-mail: jfoley@hkm.com
 8   Attorney for Plaintiffs
 9
                                UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF NEVADA
11
      ANN ALLEN TAYLOR, an Individual,
12                                                     CASE NO.: 2:18-cv-01812-RFB-VCF
                          Plaintiff,
13
14    vs.                                               STIPULATION TO EXTEND TIME
                                                        FOR PLAINTIFF TO RESPOND TO
15    24 HOUR FITNESS USA, INC., a Foreign             DEFENDANT’S MOTION TO COMPEL
      Corporation, DOES I -X; and ROE                     ARBITRATION AND TO STAY
16    CORPORATIONS I -X.                                   PROCEEDINGS PENDING
17                                                             ARBITRATION
                          Defendant.
18
19          IT IS HEREBY STIPULATED by and between the parties hereto through their
20   respective attorneys that Plaintiff Ann Allen Taylor may have additional time within which to
21   submit Plaintiff’s Opposition to Defendant’s Motion to Compel Arbitration and to Stay
22   Proceedings Pending Arbitration.
23          1.      Under the Federal Rules of Civil Procedure, Plaintiff’s Opposition would be due
24   November 8, 2018. See Fed. R. Civ. P. 12(a)(4)(A).
25
            2.      On October 30, 2018, Jenny L. Foley, counsel for Plaintiff, conferred with Amy
26
     L. Howard, counsel for Defendant, regarding the timing of Plaintiff’s Opposition. Counsel for
27
     Defendant consented to Plaintiff’s request to enlarge the time for filing the reply by thirty (30)
28
                                                Page 1 of 2
 1   days, which would make the new deadline Friday, December 7, 2018.
 2          3.      Good cause exists for this extension as the parties are in the middle of settlement
 3
     negotiations and believe the case will settle without judicial involvement.
 4
            4.      The extension will not result in undue delay in the administration of this cause.
 5
            This document is being electronically filed through the Court’s ECF System. In this
 6
 7   regard, counsel for Plaintiff hereby attests that (1) the content of this document is acceptable to

 8   all persons required to sign the document; (2) Defendant’s counsel has concurred with the filing
 9   of this document; and (3) a record supporting this concurrence is available for inspection or
10
     production if so ordered.
11
                                                    Respectfully submitted,
12
13                                                  HKM EMPLOYMENT ATTORNEYS, LLP

14   DATED: November 7, 2018                        By: /s/ Jenny Foley
                                                    JENNY L. FOLEY
15                                                  Nevada Bar No. 9017
                                                    E-mail: jfoley@hkm.com
16                                                  1785 East Sahara, Suite 325
                                                    Las Vegas, Nevada 89104
17                                                  Tel: (702) 625-3893
18                                                  Fax: (702) 625-3893
                                                    Attorney for Plaintiff
19
                                                    OGLETREE, DEAKINS, NASH, SMOAK &
20                                                  STEWART, P.C.
21
     DATED: November 7, 2018        By: /s/ Amy Howard
22                                  AMY L. HOWARD
                                    Nevada Bar No. 13946
23   IT IS SO ORDERED:              E-mail: amy.howard@ogletree.com
                                    3800 Howard Hughes Parkway, Suite 1500
24                                  Las Vegas, NV 89169
                                    Tel: (702) 369-6821
25                                  Fax: (702) 369-6888
26   ________________________________
                                    Attorney for Defendant
   RICHARD F. BOULWARE, II
27 UNITED STATES DISTRICT JUDGE
28   DATED this 8th day of November, 2018.
                                                Page 2 of 2
